Case 2:17-bk-23651-NB   Doc 94 Filed 10/03/18 Entered 10/03/18 12:25:34              Desc
                         Main Document     Page 1 of 3


 1   BRETT B. CURLEE (SBN 151058)
     LAW OFFICES OF BRETT CURLEE
 2   11377 W. Olympic Blvd., Suite 200
     Los Angeles, CA 90064                                FILED & ENTERED
 3   Telephone: (310)203-3084
     Facsimile: (310) 203-3071
 4   Email: Brett.Curlee@TheCurleeLawFirm.com                    OCT 03 2018

 5   Attorney for the Movant and                            CLERK U.S. BANKRUPTCY COURT
     Chapter 7 Trustee, WESLEY H. AVERY                     Central District of California
                                                            BY sumlin     DEPUTY CLERK
 6
                           UNITED STATES BANKRUPTCY COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
                               LOS ANGELES DIVISION
 9
     In re                                      )   CASE NO. 2:17-bk-23651-NB
10                                              )
     LETITIA LOUISE WELLINGTON,                 )   [Chapter 7]
11                                              )
                                                )   ORDER   ON    MOTION    BY   THE
12                   Debtor.                    )   CHAPTER 7 TRUSTEE, WESLEY H.
                                                )   AVERY, FOR ORDER APPROVING
13                                              )   COMPROMISE     OF    CONTROVERSY
                                                )   REGARDING    STIPULATION     FOR
14                                              )   THE CHAPTER 7 TRUSTEE TO
                                                )   SELL    THE     SINGLE    FAMILY
15                                              )   RESIDENCE      (1353      Hauser
                                                )   Boulevard, Los Angeles, CA
16                                              )   90036) AND TO CONTINUE THE
                                                )   HEARING ON THE MOTION TO
17                                              )   CONSOLIDATE (Docket No. 43)
                                                )   BETWEEN     THE     CHAPTER    7
18                                              )   TRUSTEE, WESLEY H. AVERY,
                                                )   THE DEBTOR, LETITIA LOUISE
19                                              )   WELLINGTON,      THE    DEBTOR’S
                                                )   SPOUSE, AMOS Q. WELLINGTON,
20                                              )   AND MICHAEL DURAND MADISON,
                                                )   SR.
21                                              )
                                                )   Date: October 2, 2018
22                                              )   Time: 11:00 a.m.
                                                )   Place: Courtroom 1545
23                                                  Edward R. Roybal Federal
                                                    Building And Courthouse
24                                                  255 E. Temple Street
                                                    Los Angeles, CA 90012-3300
25

26        The     Court,   having   reviewed        the   “Notice         Of      Motion     to

27   Compromise    Controversy”     (Docket     No.   89)     (the       “Notice”),          the

28   “Motion to Compromise Controversy” (Docket No. 86)(the “Motion”),


                                          -1-
Case 2:17-bk-23651-NB     Doc 94 Filed 10/03/18 Entered 10/03/18 12:25:34                 Desc
                           Main Document     Page 2 of 3


 1   the    Memorandum     Of     Points      And     Authorities        in     support    of     the

 2   Motion, and the declaration of Wesley H. Avery in support of the

 3   Motion, and the documentary evidence submitted in support of the

 4   Motion,     and    the     Court   having        determined         that    there     was     no

 5   opposition to the Motion and that the Motion was timely filed and

 6   Notice     was    properly      given,     and       that    the   Motion    and     evidence

 7   demonstrate       that    the    Motion     should          be   granted,     and    that     no

 8   appearance was therefore required at the hearing on the Motion at

 9   the above stated date and time,

10   IT IS HEREBY ORDERED THAT:

11         1.     The Motion is GRANTED;

12         2.     The “Stipulation for the Chapter 7 Trustee to Sell the

13   Single Family Residence (1353 Hauser Boulevard, Los Angeles, CA

14   90036) and to Continue the Hearing on the Motion to Consolidate

15   (Docket No. 43) Between the Chapter 7 Trustee, Wesley H. Avery,

16   the Debtor, Letitia Louise Wellington, the Debtor’s Spouse, Amos

17   Q.    Wellington,        and    Creditor         Michael         Durand    Madison,         Sr.”

18   (“Stipulation”),         attached     to       the    Motion       as    Exhibit     “1,”    is

19   APPROVED; and,

20   //

21

22

23

24

25

26
27

28


                                                 -2-
Case 2:17-bk-23651-NB        Doc 94 Filed 10/03/18 Entered 10/03/18 12:25:34   Desc
                              Main Document     Page 3 of 3


 1        3.        The      Trustee   is   hereby   authorized     to   execute      all

 2   documents and take such actions as are reasonably necessary in

 3   accordance with the Stipulation and this Court’s order approving

 4   the Motion.

 5                                             ###

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Date: October 3, 2018
24

25

26
27

28


                                               -3-
